DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-8, 13-20, 25-32 and 37-57 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1-8, 13-20, 25-32 and 37-57.  
Claims 1, 13 and 25 recite displaying a plurality of partitions representing a plurality of segments of the animation, in response to receiving the user selection of the first partition, accessing the first set of geometry data associated with the first segment of the computer-generated animation corresponding to the selected first partition, and after accessing the first set of geometry data, causing a display of a first geometric representation of the first segment in a second portion of the interface, wherein the second portion of the interface is displayed concurrently with the first portion of the interface and wherein the first geometric representation corresponds to the first set of geometry data; receiving a user selection of the second partition of the plurality of partitions; and displaying a previously rendered representation of the second segment, corresponding to the selected second partition, wherein the geometric representation of the first segment is displayed overlaid on the display of the previously rendered representation of the second segment.
It takes Ubillos 20080152297, Girard 5731821, Andalman 5936639, and Moehrle 20110137753 combined to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the 

Claims 2-8 and 37-43 are allowed because they depend on claim 1. 
Claims 14-20 and 44-50 are allowed because they depend on claim 13.
Claim 26-32 and 51-57 are allowed because they depend on claim 25.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616